Citation Nr: 1032352	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for the appellate period prior to September 15, 2008, for lumbar 
myositis with L2 and L3 vertebral bodies irregularities, minimal 
posterior concentric bulging discs L2-3 and L4-5, mild depression 
of L2-3 superior endplates towards the right, mild degenerative 
changes.

2.  Entitlement to a disability rating in excess of 40 percent as 
of September 15, 2008, for lumbar myositis with L2 and L3 
vertebral bodies irregularities, minimal posterior concentric 
bulging discs L2-3 and L4-5, mild depression of L2-3 superior 
endplates towards the right, mild degenerative changes.

3.  Entitlement to service connection for major depression, to 
include as secondary to lumbar myositis with L2 and L3 vertebral 
bodies irregularities, minimal posterior concentric bulging discs 
L2-3 and L4-5, mild depression of L2-3 superior endplates towards 
the right, mild degenerative changes.



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to November 
2003, and for an additional 2 months and 25 days.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which continued a 10 percent disability rating 
for the Veteran's lumbar myositis with L2 and L3 vertebral bodies 
irregularities, minimal posterior concentric bulging discs L2-3 
and L4-5, mild depression of L2-3 superior endplates towards the 
right, mild degenerative changes.  In an October 2008 rating 
decision, the RO increased the Veteran's disability rating for 
that condition to 40 percent as of September 15, 2008.  The Board 
has rephrased the issues on the title page to reflect staged 
ratings for the appeal period.  

In a July 2008 decision, the Board denied the Veteran's claim for 
entitlement to a disability rating in excess of 10 percent for 
lumbar myositis with L2 and L3 vertebral bodies irregularities, 
minimal posterior concentric bulging discs L2-3 and L4-5, mild 
depression of L2-3 superior endplates towards the right, mild 
degenerative changes.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
October 2009, the Secretary of Veterans Affairs and the Veteran, 
through his attorney, filed a Joint Motion to vacate the Board's 
decision and remand the case for further development.  That 
motion was granted by the Court in October 2009.  The case has 
now been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for an increased rating for his service-
connected lumbar myositis with L2 and L3 vertebral bodies 
irregularities, minimal posterior concentric bulging discs L2-3 
and L4-5, mild depression of L2-3 superior endplates towards the 
right, mild degenerative changes.  VA's duty to assist includes a 
duty to make reasonable efforts to obtain relevant records that 
are not in the custody of a Federal department or agency.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2009).

In the October 2009 Joint Motion for Remand subsequently granted 
by the Court, the Court applied 38 C.F.R. § 3.159(c)(1) to the 
Veteran's case and determined that VA must request the Veteran's 
medical records from Dr. Ivan Martinez, pursuant to the Veteran's 
VA Form 21-4142 of August 2007.  Id. at pp. 2-3.  The Court noted 
that the Veteran reported that he had received treatment for his 
back from Dr. Martinez since March 2007.  Id.  The Court also 
noted that the Veteran had previously filed VA Form 21-4142 to 
authorize the receipt of records from Dr. Martinez in June 2007; 
that VA had requested records from Dr. Martinez at that time, 
without response; and that the Veteran had submitted copies of 
certain records from Dr. Martinez in June 2007, prior to his re-
filing of VA Form 21-4142 in August 2007.  Id. at p. 3.

On remand, in accordance with the Court's decision, the Agency of 
Original Jurisdiction (AOJ) should request the Veteran's medical 
records from Dr. Ivan Martinez by using the contact information 
supplied in his VA Form 21-4142 of August 2007.

The Court further held that additional discussion is required 
with respect to whether the Veteran has any neurological 
abnormalities associated with his service-connected back 
condition which merit a separate rating under a separate 
diagnostic code.  Id. at p. 3.  Specifically, the Court cited 
April and May 2007 records from the Veteran's private physician, 
which include a diagnosis of radiculopathy based on compression 
at the L-5 site.  Id. at p. 4.

The Court also held that additional discussion is required with 
respect to whether the Veteran is entitled to a higher rating 
based on the application of DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Id. at pp. 4-5.  The Court specifically cited findings 
by the 2005 and 2007 VA examiners regarding the DeLuca factors.  
Id.

Should the case be returned to the Board for a decision after 
completion of the development required by the Court, the Board 
will review the need for a separate rating based on neurological 
abnormalities associated with the Veteran's service-connected 
back condition, as well as the need for a higher rating based on 
DeLuca, 8 Vet.App. 202 (1995).

With respect to the issue of entitlement to service connection 
for major depression, to include as secondary to lumbar myositis 
with L2 and L3 vertebral bodies irregularities, minimal posterior 
concentric bulging discs L2-3 and L4-5, mild depression of L2-3 
superior endplates towards the right, mild degenerative changes, 
the Board notes that this issue is inextricably intertwined with 
the issue on appeal from the Court.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other issue 
has been considered).  The Board must consider all the evidence 
regarding the Veteran's service-connected back disability for 
which the Court has required remand prior to deciding this claim.  
Therefore, this issue is also remanded for additional 
development.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical records 
from Dr. Ivan Martinez in accordance with his 
VA Form 21-4142 of August 2007.

2.  After completion of the above, 
readjudicate the issues of entitlement to a 
disability rating in excess of 10 percent for 
the appellate period prior to September 15, 
2008, for lumbar myositis with L2 and L3 
vertebral bodies irregularities, minimal 
posterior concentric bulging discs L2-3 and 
L4-5, mild depression of L2-3 superior 
endplates towards the right, mild 
degenerative changes; entitlement to a 
disability rating in excess of 40 percent as 
of September 15, 2008, for that condition; 
and entitlement to service connection for 
major depression, to include as secondary to 
the Veteran's service-connected lumbar spine 
disability.  If the AOJ finds that additional 
VA examinations are necessary in order to 
decide the claims, such examinations should 
be scheduled and conducted.

3.  Following completions of the above 
development, if any determination remains 
unfavorable to the Veteran, he should be 
provided with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

